--------------------------------------------------------------------------------

Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 31st day of March,
2010 (this “Amendment”), is entered into among IntercontinentalExchange, Inc., a
Delaware corporation (the “Borrower”), the Lenders (as defined in the
hereinafter defined Credit Agreement) party hereto, Wells Fargo Bank, National
Association (successor by merger to Wachovia Bank, National Association), as
Administrative Agent for the Lenders (“Wells Fargo”), and Bank of America, N.A.,
as Syndication Agent for the Lenders (“BofA”).
 
RECITALS
 
A.           The Borrower, the Lenders, Wells Fargo and BofA are parties to that
certain Credit Agreement, dated as of April 9, 2009 (as amended, restated and
modified from time to time, the “Credit Agreement”) providing for a term loan
facility in the aggregate principal amount of $200,000,000 and a revolving
credit facility in the aggregate principal amount of $100,000,000.  Capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement.
 
B.           The Borrower has requested certain amendments to the Credit
Agreement and the Administrative Agent and the Required Lenders have agreed to
make such amendments on the terms and conditions set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENTS TO CREDIT AGREEMENT
 
1.1 Amendments to Section 1.1 (Defined Terms).
 
(a) The following definitions are hereby added to Section 1.1 of the Credit
Agreement in appropriate alphabetical order:
 
“‘2010 Revolving Credit Facility’ means the revolving credit facility in the
initial aggregate principal amount of $725,000,000 evidenced by the Credit
Agreement, dated as of March 31, 2010, among the Borrower, Wells Fargo, as
administrative agent, BofA, as syndication agent, and the lenders party thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
‘Continuing Directors’ means, as of any date, members of the board of directors
or other equivalent governing body of the Borrower (i) who were members of that
board or equivalent governing body on the date 24 months prior to such date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
‘Syndication Agent’ means Bank of America, N.A., and its successors in its
capacity as syndication agent.”
 
(b) Section 1.1 of the Credit Agreement is hereby amended by deleting, in its
entirety, the definition of “Change of Control” and replacing it with the
following:
 
“‘Change of Control’ means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
 
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower ceases to
be composed of individuals that are Continuing Directors.”
 
(c) Section 1.1 of the Credit Agreement is hereby amended by deleting, in its
entirety, the definition of “ICE US Trust” and replacing it with the following:
 
“‘ICE US Trust’ means ICE Trust U.S. LLC, a New York limited liability trust
company and a Subsidiary of the Borrower (formerly known as ICE US Trust LLC).”
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The definition of “Consolidated Net Income” in Section 1.1 of the Credit
Agreement is hereby amended by deleting, in its entirety, clause (ii) of such
definition and changing clause (iii) to become the new clause (ii) thereof.
 
1.2 Amendments to Section 1.3 (Other Terms; Construction).  Section 1.3(c)(iii)
of the Credit Agreement is hereby amended by deleting clause (A) thereof, in its
entirety, and replacing it with the following:
 
  “(A) income statement items (whether positive or negative), cash flow
statements (as they relate to Capital Expenditures and Capitalized Software
Development Costs) and balance sheet items attributable to the Person or assets
acquired shall (to the extent not otherwise included in the consolidated
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with other provisions of this Agreement) be included in
such calculations to the extent relating to the applicable period, provided that
such income statement, cash flow statement and balance sheet items are reflected
in financial statements or other financial data reasonably acceptable to the
Administrative Agent, and”
 
1.3 Amendments to Section 7.2 (Indebtedness).
 
(a) Section 7.2(ii) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
 
  “(ii) (A) Indebtedness of the Credit Parties under the Existing Credit
Facility and the other “Credit Documents” (as defined in the Existing Credit
Facility) and (B) Indebtedness of the Credit Parties under the 2010 Revolving
Credit Facility and the other “Credit Documents” (as defined in the 2010
Revolving Credit Facility);”
 
(b) Section 7.2(vi) of the Credit Agreement is hereby amended by inserting the
phrase “or any of its Subsidiaries” immediately following the word “Borrower”
therein.
 
(c) Section 7.2 of the Credit Agreement is hereby amended by changing clauses
(xiii) and (xiv) to become the new clauses (xiv) and (xv) thereof, respectively,
and inserting a new clause (xiii) as follows:
 
  (xiii) unsecured Indebtedness of a Subsidiary acquired after the Closing Date
or a Person merged into or consolidated with the Borrower or any Subsidiary
after the Closing Date, in each case in connection with a Permitted Acquisition,
which Indebtedness in each case exists at the time of such Permitted Acquisition
and is not created in contemplation of such event, provided that all such
Indebtedness shall not exceed $250,000,000 in aggregate principal amount
outstanding at any one time;
 
(d) The new Section 7.2(xiv) of the Credit Agreement (re-numbered pursuant to
Section 1.3(b) hereof) is hereby deleted in its entirety and the following is
substituted therefor:
 
 
3

--------------------------------------------------------------------------------

 
 
  “(xiv) other unsecured Indebtedness of the Borrower; provided that (A) that at
the time of incurrence of such Indebtedness, no Default or Event of Default
shall have occurred and be continuing (or would result therefrom), and (B) the
Borrower is in compliance with the Total Leverage Ratio covenant set forth in
Section 6.1 on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness; and”
 
1.4 Amendment to Section 7.3 (Liens).  Section 7.3(x) of the Credit Agreement is
hereby amended by deleting the amount “$1,000,000” therein and replacing it with
the amount “$20,000,000”.
 
1.5 Amendment to Section 7.4 (Asset Dispositions).  Section 7.4(iv) of the
Credit Agreement is hereby amended by deleting the amount “$25,000,000” in
clause (x) thereof and replacing it with the amount “$40,000,000”.
 
1.6 Amendments to Section 7.9 (Limitation on Certain Restrictions).  Section 7.9
of the Credit Agreement is hereby amended by deleting the word “and” from the
end of clause (iv) thereof, changing clause (v) thereof to become the new clause
(vi) thereof and inserting immediately after clause (iv) thereof, a new clause
(v) as follows:
 
  “(v) the Existing Credit Facility and the 2010 Revolving Credit Facility, and
any agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions existing as of the date hereof and”
 
1.7 Amendments to Section 7.10 (No Other Negative Pledges).  Section 7.10 of the
Credit Agreement is hereby amended by deleting the word “and” from the end of
clause (iv) thereof, changing clause (v) thereof to become the new clause (vi)
thereof and inserting immediately after clause (iv) thereof, a new clause (v) as
follows:
 
  “(v) the Existing Credit Facility and the 2010 Revolving Credit Facility, and
any agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions existing as of the date hereof and”
 
1.8 Amendments to Section 7.11 (Investments in Subsidiaries).
 
(a) Section 7.11 of the Credit Agreement is hereby amended by deleting the term
“Parent” therein and replacing it with the term “Borrower”.
 
(b) Section 7.11(ii) of the Credit Agreement is hereby deleted in its entirety
and the following is substituted therefor:
 
  “(ii) Investments of the Borrower in ICE US Trust made from proceeds of Loans
under (and as defined in) the 2010 Revolving Credit Facility not to exceed
$100,000,000 outstanding at any time; and”
 
 
4

--------------------------------------------------------------------------------

 
 
1.9 Amendments to Section 8.1 (Events of Default).  Section 8.1(e) of the Credit
Agreement is hereby amended by deleting the term “New Liquidity Facility” in
clause (i) thereof and replacing it with the term “2010 Revolving Credit
Facility”.
 
1.10 New Schedule 4.5 (Litigation Matters).  Schedule 4.5 to the Credit
Agreement is hereby amended and restated, in its entirety, as set forth in
Exhibit A hereto.
 
ARTICLE II
 
TERMINATION OF REVOLVING CREDIT COMMITMENTS
 
Effective as of the First Amendment Effective Date (as hereafter defined), the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders shall be
permanently terminated so that the Borrower has no right to borrow Revolving
Loans or Swingline Loans or request Letters of Credit under the Credit Agreement
on or after the First Amendment Effective Date, and by the execution hereof by
the Required Lenders and the Swingline Lender, the requirement in Section 2.5(b)
of the Credit Agreement to provide 5 Business Days prior written notice to the
Administrative Agent is hereby waived.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS
 
This Amendment shall become effective as of the first date (such date being
referred to as the “First Amendment Effective Date”) on which each of the
following conditions shall have been satisfied:
 
(a) The Administrative Agent shall have received the following, each dated as of
the First Amendment Effective Date (unless otherwise specified) and in such
number of copies as the Administrative Agent shall have requested:
 
(i) a counterpart of this Amendment signed on behalf of each Credit Party and
the Required Lenders under (and as defined in) the Credit Agreement; and
 
(ii) the favorable opinions of Locke Lord Bissell & Liddell LLP, special counsel
to the Credit Parties, and in-house counsel to the Credit Parties, in form and
substance reasonably satisfactory to the Administrative Agent.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, dated the First Amendment Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Amendment and the other Credit Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, in each case as of the First Amendment Effective Date,
both immediately before and after giving effect to the transactions contemplated
hereby (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date), (ii) no
Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to the consummation of the transactions
contemplated hereby, (iii) both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, no Material Adverse
Effect has occurred since December 31, 2009, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the consummation of the
transactions contemplated hereby have been satisfied or waived as required
hereunder.
 
(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party executing any Credit Documents
dated the First Amendment Effective Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Credit Party, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Amendment and the other Credit Documents to which it is a party, and
(iv) as to the incumbency and genuineness of the signature of each officer of
such Credit Party executing this Amendment or any of such other Credit
Documents, and attaching all such copies of the documents described above.
 
(d) The Administrative Agent shall have received a certificate as of a recent
date of the good standing of each Credit Party executing any Credit Documents as
of the First Amendment Effective Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction.
 
(e) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the consummation of any of the transactions
contemplated hereby shall have been obtained, without the imposition of
conditions that are materially adverse to the Administrative Agent or the
Lenders; all applicable waiting periods shall have expired without any adverse
action being taken or threatened by any Governmental Authority having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority, in each case to enjoin, restrain or prohibit, to obtain
substantial damages in respect of, or to impose materially adverse conditions
upon, this Amendment or any of the other Credit Documents or the consummation of
the transactions contemplated hereby or that could reasonably be expected to
have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) The Revolving Loans shall have been prepaid in full, together with all
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges relating thereto (including, without limitation, any amounts due under
Section 2.17 of the Credit Agreement) and the Revolving Credit Commitments of
the Revolving Credit Lenders shall have been terminated so that the Borrower has
no right to borrow Revolving Loans or Swingline Loans or request Letters of
Credit under the Credit Agreement.
 
(g) (i) All principal, interest and other amounts outstanding under the New
Liquidity Facility shall have been paid in full, and (ii) all commitments to
extend credit under the agreements and instruments relating to the New Liquidity
Facility and all guarantees relating thereto shall have been terminated; and the
Administrative Agent shall have received evidence of the foregoing satisfactory
to it.  The undersigned Lenders, representing the Required Lenders  and the
Swingline Lender under (and as defined in) the New Liquidity Facility, by the
execution hereof, hereby waive the requirement in Section 2.5(b) of the New
Liquidity Facility to provide 5 Business Days prior written notice to the
Administrative Agent prior to the termination of the Commitments under (and as
defined in) the New Liquidity Facility on the First Amendment Effective Date.
 
(h) The Borrower shall have entered into the 2010 Revolving Credit Facility.
 
(i) The Borrower shall have (i) amended the Existing Credit Facility to (x)
permit the consummation of the transactions contemplated hereby and (y) make
certain other amendments thereto requested by the Borrower and reasonably
satisfactory to the Administrative Agent and (ii) complied with all terms and
conditions in the definitive documentation of such amendment.
 
(j) Since December 31, 2009, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, there shall not have
occurred (i) a Material Adverse Effect or (ii) any event, condition or state of
facts that could reasonably be expected to have a Material Adverse Effect.
 
(k) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
 
(l) The Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
 
ARTICLE IV
 
CONFIRMATION OF REPRESENTATIONS AND WARRANTIES
 
 The Borrower hereby represents and warrants, on and as of the First Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such date, both immediately before and after
giving effect to this Amendment (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct in all material
respects as of such date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law),
and (iii) no Default or Event of Default has occurred and is continuing on the
First Amendment Effective Date, both immediately before and after giving effect
to this Amendment.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
 
Each Credit Party hereby confirms and agrees that, after giving effect to this
Amendment, the Credit Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general equitable principles or
by principles of good faith and fair dealing (regardless of whether enforcement
is sought in equity or at law), and shall not be discharged, diminished, limited
or otherwise affected in any respect, and represents and warrants to the Lenders
that it has no knowledge of any claims, counterclaims, offsets, or defenses to
or with respect to its obligations under the Credit Documents, or if such Credit
Party has any such claims, counterclaims, offsets, or defenses to the Credit
Documents or any transaction related to the Credit Documents, the same are
hereby waived, relinquished, and released in consideration of the execution of
this Amendment.  This acknowledgement and confirmation by the Credit Parties is
made and delivered to induce the Administrative Agent and the Lenders to enter
into this Amendment, and each Credit Party acknowledges that the Administrative
Agent and the Lenders would not enter into this Amendment in the absence of the
acknowledgement and confirmation contained herein.
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1 Governing Law.  This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.
 
6.2 Full Force and Effect.  Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof.  As used in the Credit Agreement,
“hereinafter,” “herein”, “hereafter”, “hereto,” “hereof,” and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
after amendment by this Amendment.  Any reference to the Credit Agreement or any
of the other Credit Documents herein or in any such documents shall refer to the
Credit Agreement and Credit Documents as amended hereby.  This Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
6.3 Expenses.  The Borrower agrees on demand (i) to pay all reasonable fees and
expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Amendment and the other Credit Documents delivered in
connection herewith.
 
6.4 Severability.  To the extent any provision of this Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
 
6.5 Successors and Assigns.  This Amendment shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.
 
6.6 Construction.  The headings of the various sections and subsections of this
Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.
 
6.7 Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

Exhibit 10.3

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

     
BORROWER:
INTERCONTINENTALEXCHANGE, INC.
       
By: 
/s/ Scott A. Hill
     Name:   Scott A. Hill      Title:  Senior Vice President and      
Chief Financial Officer

 
GUARANTORS:
 
     
INTERCONTINENTALEXCHANGE INTERNATIONAL, INC.
       
By: 
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   President & Treasurer
       
ICE MARKETS, INC.
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   President & Treasurer
       
ICE DATA, LP
 
By:
ICE Data Management Group, LLC, its
   
general partner
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Manager
       
ICE DATA MANAGEMENT GROUP, LLC
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Manager
       
ICE DATA INVESTMENT GROUP, LLC
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Manager

 
 
 

--------------------------------------------------------------------------------

 
 

  CHATHAM ENERGY, LLC        
By: 
/s/ David Goone
   
Name: David Goone
   
Title:   Manager
       
YELLOWJACKET, INC.
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Vice President & Treasurer
       
CREDITEX HOLDCO, LLC
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Manager
       
ICE US HOLDING COMPANY GP LLC
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   President & Treasurer
       
ICE FUTURES U.S., INC.
       
By:
/s/ Thomas Farley
   
Name: Thomas Farley
   
Title:   President & Chief Operating Officer
       
ECOPS, LLC
       
By:
/s/ Thomas Farley
   
Name: Thomas Farley
   
Title:   President
       
ICE CLEAR US, INC.
       
By:
/s/ Thomas Hammond
   
Name: Thomas Hammond
   
Title:   President & Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 
 

       
CREDITEX GROUP INC.
       
By: 
/s/ Grant Biggar
   
Name: Grant Biggar
   
Title:   President
       
ICE PROCESSING, LLC
       
By:
/s/ Clive de Ruig
   
Name: Clive de Ruig
   
Title:   President
       
CREDITEX LLC
       
By:
/s/ Scott A. Hill
   
Name: Scott A. Hill
   
Title:   Vice President & Manager
       
CREDITTRADE INC.
       
By:
/s/ Grant Biggar
   
Name: Grant Biggar
   
Title:   President
       
CREDITEX SECURITIES CORPORATION
       
By:
/s/ Sophia Corona
   
Name: Sophia Corona
   
Title:   Treasurer
     
LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to Wachovia Bank,
National Association), as Administrative Agent and as a Lender
     
By:
/s/ G. Mendel Lay, Jr.
   
Name: G. Mendel Lay, Jr.
   
Title:   Senior Vice President
       
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
       
By:
/s/ Thomas M. Paulk
   
Name: Thomas M. Paulk
   
Title:   Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH, as Documentation Agent
and as a Lender
       
By: 
/s/ Chimie T. Pemba
   
Name: Chimie T. Pemba
   
Title:   Authorized Signatory
       
SOCIETE GENERALE, as Documentation Agent and as a Lender
       
By:
/s/ Ambrish Thanawala
   
Name: Ambrish Thanawala
   
Title:   Managing Director
       
REGIONS BANK, as a Lender
       
By:
/s/ Stephen Brothers
   
Name: Stephen Brothers
   
Title:   Senior Vice President
       
MORGAN STANLEY BANK, N.A., as a Lender
       
By:
/s/ Ryan Vetsch
   
Name: Ryan Vetsch
   
Title:   Authorized Signatory
       
BANK OF MONTREAL (Chicago Branch), as a Lender
       
By:
/s/ Scott Ferris
   
Name: Scott Ferris
   
Title:   Managing Director
       
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
       
By:
/s/ Robert Chesley
   
Name: Robert Chesley
   
Title:   Director
       
By:
/s/ Michael Campites
   
Name: Michael Campites
   
Title:   Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK AN OHIO BANKING CORPORATION, as a Lender
       
By: 
/s/ Mitchell A. Early
   
Name: Mitchell A. Early
   
Title:   Portfolio Manager
       
THE BANK OF NEW YORK MELLON, as a Lender
       
By:
/s/ Robert J. Motzel, Jr.
   
Name: Robert J. Motzel, Jr.
   
Title:   Vice President
       
CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender
       
By:
/s/ Eric Tsai
   
Name: Eric Tsai
   
Title:   VP & General Manager
       
MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender
       
By:
/s/ Priscilla Hsing
   
Name: Priscilla Hsing
   
Title:   VP & DGM
       
FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
       
By:
/s/ Jenn-Hwa Wang
   
Name: Jenn-Hwa Wang
   
Title:   General Manager

 
 